Exhibit 10.58

SECOND AMENDMENT TO

OFFICER EMPLOYMENT AGREEMENT

This Second Amendment to Officer Employment Agreement (“Second Amendment”) is
entered into effective April 30, 2010, by and between Callaway Golf Company, a
Delaware corporation (the “Company”) and Thomas Yang (“Employee”).

A. The Company and Employee are parties to that certain Officer Employment
Agreement entered into as of May 1, 2008, as amended effective January 26, 2009
(collectively the “Agreement”).

B. The Company and Employee desire to amend the Agreement pursuant to
Section 10(b) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:

1. Term. Section 1 of the Agreement is amended to extend the termination date of
the Agreement to and including April 30, 2011.

2. Compensation. Section 4(a) of the Agreement is amended to read:

“Base Salary. Effective March 1, 2010, the Company agrees to pay Employee a base
salary at the rate of $405,000.00 per year (prorated for any partial years of
employment), payable in equal installments on regularly scheduled Company pay
dates.”

3. Expenses and Benefits.

Paid Time Off and Retirement. Employee acknowledges that, effective January 1,
2010, the Company’s Paid Time Off Program described in Section 5(b) has been
reinstated and that the Company’s 401(k) retirement investment plan described in
Section 5(d) has been amended to reinstate the Company match of 401(k)
contributions for all eligible employees, including officers. Employee
acknowledges that the temporary changes to the above-referenced policies, in
effect in 2009, did not constitute a breach of the terms and conditions of the
Agreement.

Insurance/Death Benefit. Section 5(c) of the Agreement is amended to add a new
sub-section (iv), as follows:

“(iv) In the event of Employee’s death, all outstanding unvested service-based
full value long-term incentive awards (e.g., restricted stock units and phantom
stock units) held by Employee shall immediately vest.”

4. But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this Second Amendment on the dates
set forth below, to be effective as of the date first set forth above.

 

EMPLOYEE     COMPANY     Callaway Golf Company, a Delaware corporation

/s/ Thomas Yang

    By:  

/s/ George Fellows

Thomas Yang       George Fellows       President and Chief Executive Officer
Dated: April19, 2010       Dated: April 19, 2010